           Case 2:21-cv-00249-WSS Document 3-2 Filed 02/23/21 Page 1 of 1

                                UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF PENNSYLVANNIA
                                    Case No. 2:21-cv-249-WSS

Redbrick Ventures Ltd. and Primeshipping International

vs.

CAC Maritime Ltd. and Stiegler Shipping Company Inc.,

  SUMMONS AND PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT THE
             PRESIDENT OF THE UNITED STATES OF AMERICA

TO: SPECIALLY APPOINTED PROCESS SERVER:

GREETING:

        In a certain action to recover damages due and owing the said Plaintiff amounting to
approximately USD 655,727.18, and praying that a Writ of Attachment and Garnishment be issued
against the Defendant pursuant to Rule B(1) of the Supplemental Rules for Certain Admiralty and
Maritime Claims, and

        WHEREAS, the Court reviewed the Verified Complaint and Declaration and found that the
conditions of Rule B appeared to exist and entered an Order so stating and authorizing the
issuance of process of maritime attachment and garnishment against the said Defendants attaching
property believed to be in the hands of garnishee PNC Bank Corp.;

         WHEREAS, this process is issued pursuant to such prayer and requires that a garnishee
shall serve his answer within twenty-one (21) days after service of process upon him and requires
that a defendant shall serve his answer within thirty (30) days after process has been executed,
whether by attachment of property or service on the garnishee,

        NOW, THEREFORE, we do hereby empower, strictly charge and command you, that if
said Defendants cannot be found within the District, you attach all tangible or intangible property of
Defendants CAC Maritime Ltd. and Stiegler Shipping Company Inc. comprised of debts, credits, or
effects including but not limited to: bank accounts, checks, payments made to, held or which may
be receivable by, the said garnishee on behalf of the said Defendants, monies, disbursement
advances, payments for goods or other services, documents of title, shares of stock or other financial
instruments and any other funds, collateral or property of any kind belonging to, claimed by, or
held for the benefit of, the Defendants, located and to be found at PNC Bank Corp., The Tower at
PNC Plaza, 300 Fifth Avenue, Pittsburgh, PA, 15222 and in the hands of PNC Bank Corp., the
garnishee up to the amount sued for, to-wit: USD 655,727.18 and how you shall have executed this
process, make known to this Court with your certificate of execution thereof written.

        WITNESS, the Honorable Judge                             , Judge of said Court, this the     __day of
                    2021.


                                                              By:
                                                               Clerk
                                                              By:
                                                               Deputy Clerk
NOTE: This process is issued pursuant to Rule B(1) of the Supplemental Rules for Certain Admiralty
And Maritime Claims of the Federal Rules of Civil Procedure
